 Case 4:20-cv-00299-ALM Document 83 Filed 10/29/20 Page 1 of 6 PageID #: 924




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 BARZ ADVENTURES INC. d/b/a BAR-Z                 §
 MOBILE DEVELOPMENT                               §
                                                  §   Civil Action No. 4:20-CV-299-ALM
 v.                                               §   Judge Mazzant
                                                  §
 TIMOTHY PATRICK, APP STAR, LLC,                  §
 COLLEYVILLE    CHAMBER      OF                   §
 COMMERCE, PRINCETON CHAMBER                      §
 OF COMMERCE AND GREATER                          §
 CELINA CHAMBER OF COMMERCE                       §
                                                  §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Timothy Patrick’s Motion to Dismiss for Forum

Non Conveniens (Dkt. #44). Having considered the Motion, briefing, and the relevant pleadings,

the Court finds that Defendant’s Motion to Dismiss for Forum Non Conveniens should be

DENIED.

                                        BACKGROUND

I.     Factual History

       This is a trade secret misappropriation suit regarding a mobile app for chambers of

commerce. On April 3, 2017, Plaintiff BarZ Adventures Inc. d/b/a Bar-Z Mobile Development

(“Bar-Z”) and Defendant Timothy Patrick (“Patrick”) entered into an employment agreement

(“Agreement”) (Dkt. #44, Exhibit A at p. 6). The Agreement was drafted by Bar-Z to hire Patrick

as a new salesperson. It contained the following two provisions:

       Arbitration and Equitable Relief
       Arbitration. Except as provided below, I agree that any dispute or controversy arising out
       of or relating to any interpretation, construction, performance, or breach of this Agreement,
       shall be settled by arbitration to be held in Travis County in the State of Texas . . . The
       arbitrator may grant injunctions or other relief[.] [. . .]
 Case 4:20-cv-00299-ALM Document 83 Filed 10/29/20 Page 2 of 6 PageID #: 925




        Equitable Remedies. I agree that it would be impossible or inadequate to measure and
        calculate the Company’s damages from any breach of the covenants set forth herein.
        Accordingly, I agree that if I breach any of such covenants, the Company will have
        available, in addition to any other right or remedy available, the right to obtain an injunction
        from a court of competent jurisdiction restraining such breach or threatened breach. [. . . ]

In September 2018, Bar-Z terminated Patrick’s employment.

II.     Procedural History

        On March 16, 2020, Bar-Z sued Patrick and the other defendants in Collin County, Texas

state district court. Bar-Z alleges Patrick used Bar-Z’s confidential information to help Patrick’s

subsequent employer develop a competing app. On April 16, the case was removed to this Court

(Dkt. #1).

        During discovery, Bar-Z produced the Agreement. On September 15, Patrick filed his

Motion to Dismiss for Forum Non Conveniens based on the Arbitration clause (Dkt. #44). On

September 30, Bar-Z responded (Dkt. #58) and filed an amended complaint that only asserts claims

for injunctive relief against Patrick (Dkt. 61). On October 6, Patrick replied, maintaining that

every claim should be dismissed (Dkt. #64). On October 13, Bar-Z filed its Sur-Reply (Dkt. #65).

                                       LEGAL STANDARD

        “[T]he appropriate way to enforce a forum-selection clause pointing to a state or foreign

forum is through the doctrine of forum non conveniens.” Atl. Marine Const. Co. v. U.S. Dist. Court

for W. Dist. of Texas, 571 U.S. 49, 60 (2013). The doctrine of forum non conveniens “enables a

court to decline to exercise its jurisdiction if the moving party establishes that the convenience of

the parties and the court and the interests of justice indicate that the case should be tried in another

forum.” Karim v. Finch Shipping Co., Ltd., 265 F.3d 258, 268 (5th Cir. 2001).

        The Court engages in a two-step analysis when the parties' contract contains a valid forum

selection clause. Weber v. PACT XPP Techs., AG, 811 F.3d 758, 768, 770 (5th Cir. 2016). First,



                                                   2
 Case 4:20-cv-00299-ALM Document 83 Filed 10/29/20 Page 3 of 6 PageID #: 926




the Court determines whether the forum selection clause is mandatory or permissive. Id. at 768.

Next the Court decides whether the forum selection clause applies to the dispute at hand, which

involves two separate determinations: (1) whether the forum selection clause is valid and

enforceable, and (2) whether the particular case falls within the scope of the forum selection

clause. Id. at 773, 775-76. Forum selection clauses are presumptively valid and the party resisting

enforcement bears a “heavy burden of proof.” Haynsworth v. The Corp., 121 F.3d 956, 962-63

(5th Cir. 1997).

                                           ANALYSIS

        The Court finds that the forum selection clause mandates arbitration for legal remedies, but

not equitable remedies. As Bar-Z amended its complaint to only request injunctive relief against

Patrick, it falls outside the scope of the arbitration clause. Bar-Z may pursue such equitable relief

in a federal district court. Accordingly, Patrick’s Motion for Forum Non Conveniens is denied.

   I.      Mandatory or Permissive Nature of Forum Selection Clause

        The first step is to determine whether the forum selection clause is mandatory or

permissive. A mandatory forum selection clause “affirmatively requires that litigation arising from

the contract be carried out in a given forum.” Weber, 811 F.3d at 768. Conversely, a permissive

forum selection clause “is only a contractual waiver of personal-jurisdiction and venue objections

if litigation is commenced in the specified forum.” Id. “Only mandatory clauses justify transfer

or dismissal.” Id.

        The employment agreement contains two relevant provisions: “Arbitration” and “Equitable

Remedies.” The Court addresses each clause separately before construing them together.

        The Arbitration clause provides that “any dispute . . . relating to any interpretation,

construction, performance or breach of this Agreement, shall be settled by arbitration[.]” (Dkt.



                                                 3
 Case 4:20-cv-00299-ALM Document 83 Filed 10/29/20 Page 4 of 6 PageID #: 927




#44, Exhibit A at p. 9). By using “shall,” the clause requires arbitration for “any” disputes arising

from the agreement. At first glance, the Arbitration clause appears to require all disputes be

arbitrated because of its broad scope and mandatory language. However, the Equitable Remedies

clause adds nuance to this reading.

        The Equitable Remedies clause provides that “if” Patrick breaches, Bar-Z “will have

available, in addition to any other right or remedy available, the right to obtain an injunction from

a court of competent jurisdiction.” (Dkt. #44, Exhibit A at p. 9). This clause is permissive because

it states Bar-Z “will have” injunctive relief available from a court “in addition to any other right

or remedy available[.]” In contrast to “shall,” “will have” is open-ended. Because court-ordered

injunctions are “in addition to” other available remedies, the clause does not require Bar-Z pursue

injunctive relief in a specific venue. Thus Bar-Z could pursue injunctive relief either in arbitration

or litigation.

        Read together, the clauses provide that Bar-Z must pursue legal claims in arbitration and

may pursue equitable claims either in arbitration or in litigation. It is a “cardinal principle” to give

effect to all provisions of a contract and render them internally consistent. Mastrobuono v.

Shearson Lehman Hutton, Inc., 514 U.S. 52, 63 (1995). The Court’s construction gives effect to

each clause because it recognizes the mandatory arbitration language with a narrow carve-out for

injunctive relief. If all claims had to be arbitrated, the language permitting equitable claims in “a

court of competent jurisdiction” would be superfluous because no claims would ever be filed in

district court. This reading is internally consistent because the clauses appear under a single

heading (“Arbitration and Equitable Remedies”), indicating the drafter intended each provision to

have a distinct, but related, impact on dispute resolution. As such, arbitration is mandatory for

legal claims but permissive for equitable claims.



                                                   4
    Case 4:20-cv-00299-ALM Document 83 Filed 10/29/20 Page 5 of 6 PageID #: 928




      II.      Patrick’s Counterarguments

            Patrick’s counterarguments are unpersuasive. First, Patrick argues that the Equitable

Remedies clause contains a condition precedent and so court-ordered injunctive relief is only

available if Patrick is first found to have breached the agreement. 1 But this clause contemplates

that injunctive relief will be available for “such breach or threatened breach”[.] A threatened

breach is one that has not happened yet. It does not make sense to read injunctive relief conditioned

on a finding of past harm when the clause contemplates both past and future harms.

            Further, there is a presumption against condition precedents. Aery v. OGM Land Co. Ltd.,

No. 5:12-CV-68, 2013 WL 12309861, at *4 (S.D. Tex. Mar. 20, 2013); see Criswell v. European

Crossroads Shopping Ctr., Ltd., 792 S.W.2d 945, 948 (Tex. 1990). Courts will not construe a

condition when imposing one would create an “absurd” result. Criswell, 792 S.W.2d at 948.

Patrick’s reading is unnecessarily narrow because it requires Bar-Z to prevail at arbitration and

then separately ask a court to issue injunctive relief—even though that arbitrator could issue the

same relief. There seems to be no advantage to overlook the arbitrator and instead pursue the same

relief in district court. It would therefore be “absurd” for the drafter to include an additional

provision for no discernable reason. See id.

            Similarly, Patrick’s second argument is also unpersuasive. Patrick argues “the Equitable

Remedies section is meant to cover temporary or preliminary injunctive relief” because the clause

references security bonds, 2 which are required for temporary or preliminary injunctive relief. This

contradicts Patrick’s condition precedent argument because temporary and preliminary injunctions


1
  Patrick focuses on the following portion of the Equitable Remedies clause: “I agree that if I breach any of such
covenants . . .” (emphasis added)
2
  Patrick focuses on the following portion of the Equitable Remedies clause: “I further agree that no bond or other
security shall be required in obtaining such equitable relief.”

                                                          5
     Case 4:20-cv-00299-ALM Document 83 Filed 10/29/20 Page 6 of 6 PageID #: 929




    necessarily occur before any finding of liability. Even so, the clause’s mention of bonds does not

    preclude permanent relief. There is no express language prohibitting permanent injunctions or

    otherwise limiting the available relief to a specific type of injunction. Instead, the clause is under

    a broad heading of “Equitable Remedies”.          The clause should therefore be understood as

    encompassing all types of injunctive relief: temporary, preliminary, and permanent.

       III.      Bar-Z’s Claims for Injunctive Relief May Be Brought in Federal Court

              Under the employment agreement, Bar-Z may seek injunctive relief in a court of competent

    jurisdiction. With its Third Amended Complaint, Bar-Z only seeks injunctive relief against Patrick

    (Dkt. 61). In its Sur-Reply, Bar-Z “renounces any such claim for damages from Patrick for

    misappropriation of trade secrets.” (Dkt. #65 at 3). This Court also has competent jurisdiction.

    As arbitration is permissive for Bar-Z’s claims, the Court need not continue the analysis. The

    Motion to Dismiss for Forum Non Conveniens is therefore DENIED.

                                              CONCLUSION
.
              For the foregoing reasons, it is hereby ORDERED that Defendant Timothy Patrick’s

    Motion to Dismiss for Forum Non Conveniens (Dkt. #44) is DENIED.

              IT IS SO ORDERED.

          SIGNED this 29th day of October, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                      6
